            Case 1:19-cv-10834-NRB Document 44
                                            35 Filed 08/25/20
                                                     08/21/20 Page 1 of 1


                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York

                                                           86 Chambers Street
                                                           New York, New York 10007

                                                           August 21, 2020

     By ECF
     The Honorable Naomi Reice Buchwald
     United States District Judge
     United States Courthouse
     500 Pearl Street, Room 2270
     New York, New York 10007

            Re:    Lamarco v. United States, et al., 19 Civ. 10834 (NRB)

     Dear Judge Buchwald:

             This Office represents Defendants in the above-captioned Federal Torts Claims Act
     (“FTCA”) and Bivens matter. In connection with Defendants’ motion to dismiss that will be
     filed today, Defendants will be filing Plaintiff’s medical records and requests for medical
     care. These records include information pertaining to Plaintiff’s medical condition,
     diagnoses, and treatment. With the consent of counsel for Plaintiff, we respectfully request
     the Court’s leave to file these records under seal. In accordance with the Court’s Individual
     Rules, I have contemporaneously filed a sealed copy of these documents.

            We thank the Court for its consideration of this letter.

Application granted.                                       Respectfully,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney for the
                                                           Southern District of New York


                                                      By: /s/ Allison M. Rovner
Dated: August 25, 2020                                    ALLISON M. ROVNER
                                                          Assistant United States Attorney
                                                          Telephone: (212) 637-2691
                                                          Facsimile: (212) 637-2750

     cc:    Nicole Bellina, Esq. (by ECF)
